396 Mich. 719 (1976)
242 N.W.2d 391
STATE BAR GRIEVANCE ADMINISTRATOR
v.
SMEEKENS
Docket No. 57261, (Calendar No. 9).
Supreme Court of Michigan.
Argued April 6, 1976.
Decided June 3, 1976.
Eugene N. LaBelle, Associate Counsel to State Bar Grievance Administrator.
Patmon, Young & Kirk, P.C. (by Frederick A. Patmon and David Kirk Tate) for respondent.
Decided June 3, 1976. Rehearing denied 397 Mich. 958.
PER CURIAM:
The State Bar Grievance Board revoked John Smeekens' license to practice law. Smeekens makes no claim that the record does not support the findings of the board. He does not argue that what was found does not constitute professional misconduct. His objections go to the process by which his license was revoked. We find no merit in the objections and affirm.
Smeekens contends that the rules of the board do not provide a respondent with a reasonable opportunity to present a defense and consequently that he was denied effective assistance of counsel. *721 The allegations are presented in the abstract, however, since Smeekens absented himself from the fact-finding process. Indeed, he compelled his attorneys to leave after his prehearing motions were denied. There is no record support for Smeekens' allegations of constitutional deprivations. On this record we are unable to discern if or how Smeekens may have been prejudiced by the procedural shortcomings he finds in the grievance process.
Secondly, Smeekens maintains that he has been denied a fair trial before an impartial tribunal because the functions of prosecutor, judge and jury have been joined under one authority. We recently resolved this argument against Smeekens' contention. State Bar Grievance Administrator v Baun, 395 Mich. 28, 34; 232 NW2d 621 (1975).
Finally, Smeekens contends that, assuming arguendo that the grievance process is constitutional, it has been unconstitutionally applied so as to deny him a fair trial. In Baun, we said that a record might establish this allegation:
"Absent a contrary showing, the hearing panel, the Grievance Board and the Grievance Administrator, in addition to being functionally separate, are assumed to be fair and honest  composed of `men of conscience and intellectual discipline, capable of judging a particular controversy fairly on the basis of its own circumstances'. We have been presented with no special facts or circumstances which suggest that the risk of unfairness is `intolerably high' or that it even minimally exists." 395 Mich. 28, 35.[1]
*722 We have reviewed the entire record. Like the record in Baun, there appears no fact or circumstance suggesting that the risk of unfairness even minimally existed.
We affirm the order of the State Bar Grievance Board.
KAVANAGH, C.J., and LEVIN, COLEMAN, FITZGERALD, LINDEMER, and RYAN, JJ., concurred.
WILLIAMS, J., took no part in the decision of this case.
NOTES
[1]  See also Withrow v Larkin, 421 U.S. 35, 58; 95 S. Ct. 1456, 1470; 43 L. Ed. 2d 712, 730 (1975):

"Clearly, if the initial view of the facts based on the evidence derived from nonadversarial processes as a practical or legal matter foreclosed fair and effective consideration at a subsequent adversary hearing leading to ultimate decision, a substantial due process question would be raised. But in our view, that is not this case."